DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 13 are objected to because of the following informalities: in line 2, the term “information” should be deleted (for clarity), in the same way it has been removed from line 3.  Appropriate correction is required.
For the sake of compact prosecution, claim 8 will be examined with “information” deleted.

Response to Arguments
Applicant’s arguments, see page 5, filed July 15, 2022, with respect to Rejection under 35 U.S.C. 101, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 101 rejections of claims 6-9 and 13-14 have been withdrawn. 
The amended elements “prompt adjustments to at least one of the heating cylinder, screw, and heater”, “a display configured to display”, and “a prompt from the plasticization state simulator” are additional elements that add significantly more than the judicial exception in the 35 U.S.C. 101 analysis.  The specification discloses “the output section 57 displays (outputs) the number of screw rotations, the back pressure, and the heating10 cylinder temperature on the display section 22 as values to be set [0067]” for the operator.
The Examiner acknowledges the cancellation of clams 1-5 and 10-12, and the amendments to claims 6-9 and 13-14.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The terms “decider” and “verifier” have been amended into claim 6, but are not supported by the specification or drawings, and appear to be new matter.  Both terms are inferred to be actions taken by the processor, wherein inputs are selected and the calculated state of plasticization is determined.
Therefore, claims 7-9 and 13-14 are rejected as they are dependent to claim 6.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Therefore, claims 7-9 and 13-14 would also be allowable as they are dependent to claim 6.
Claim 6 cites an injection molding system processor, comprising “determining that the calculated state of plasticization is not to be the ideal state of plasticization… simulating the state of plasticization using the changed input conditions”, and “prompting adjustments to at least one of the heating cylinder, screw, and heater”.  These elements have not been taught in the discovered prior art.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742